DETAILED ACTION

Response to Arguments

Applicant’s arguments filed on 08/18/2021, with respect to the rejection(s) of claim(s) 1-6 under USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of below cited office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 17.  For examination purpose, the claim is interpreted as a method claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa et al,. (USAP 2019/0033770), in view of the known related [admitted) prior art of the application.

Referring to claim 1, Shokawa teaches a multifunction peripheral ([multifunctional image forming apparatuses that combine the functions of printer, scanner] see 0033-0035) comprising: a computing device including a processor ([processor 11 of fig 4]) and a memory (storage 12 of fig 4) coupled to the processor ([100 of fig 1]), including: a processor ([11 of fig 4]); 
a duplex optical scanner ([image reader 60 is constituted by a linear image sensor (e.g. a CCD line sensor or the like] see 0055-0056]), configured to scan a front side and a back side of a physical document, ([the image reader 60 read both sides (simultaneously or sequentially) of the sheet P. It should be understood well that the image reader 60 is a duplex scanning, see 0055-0056]), the memory storing program instructions that, (hardware processor having a memory to store a program to instruct 
causing the duplex optical scanner ([scanner 60 of fig 4) to scan the front and backs sides (both side of the document to be read by scanner 60 of fig 4]) of the physical document and create a digital document from the physical document ([the image reader 60 read both sides [(simultaneously or sequentially) of the sheet P. It should be understood well that the image reader 60 is a duplex scanning, see 0055-0056]);
detecting a back page of the digital document created as a result of scanning the back side of the physical document and a front page of the digital document created as a result of scanning the front side of the physical document; ([the position sensor SE2 (i.e. a detector) is disposed in the second side path for forming or overlaying another image on the back or front side of the sheet at the side facing the image side of the sheet, to detect the position of the side end of the sheet and the image information on the image transferred on the sheet] see 0082-0083]);
pre-processing the digital document by performing binarization and skew correction on the back page and the front page; ([see 0043, the loop roller 26 then continues rotating for a predetermined time so that the sheet P forms a loop, the loop thus formed corrects skew of the front end of the sheet P skew correction]);
performing horizontal and vertical projection profile error analysis on the binarized front and back pages; ([input to the hardware processor 11 as image data, the image data to be input to the hardware processor 11 is not limited to data read by the 
calculating horizontal and vertical offsets using projection profile error minimization on the binarized front and back pages; (0073, [the differences (offsets) of
the calculated distances from the distance between the side end of the sheet and the toner image in the optimal image position are calculated, and the swing control information at the respective swing timings is determined]); and
 translating the contents of the front and back pages of the digital document based on the horizonal and vertical alignment offsets, ([0165] In the third embodiment, the hardware processor 11 calculates offsets of the side end of the sheet at the points in the sub-scanning direction that correspond to the swing timings of the resist roller 27 based on the detection results of the second position sensor SE20, determines the swing control information at the respective swing timings based on the calculated offsets and controls the swing of the resist roller 27]).
Althought, Shiokawa teaches an alignment offsets, as indicated in the above discussion of claim 1, but Shiokawa doesn't explicitly teach translating the digital document based on the horizonal and vertical alignment offsets. As discussed in the background of the prior art of the specification, the admitted prior art teaches an image is formed on such a misaligned sheet, and the image is formed offset from an originally-intended correct position of the sheet.
This modification would have been obvious to one having ordinary skill in the art at the time of the invention was made. As result that has been improved in the same 

Referring to claim 2, Shokawa teaches a system comprising a computing device ([100 of fig 1]), wherein pre-processing comprises reducing the digital document from RGB colorspace to grayscale, ([the image reader 60 is capable of measuring the color of the toner image on the sheet P, the image reader 60 is not particularly limited and may be constituted by any device that can recognize the area of the sheet P and the area of the toner image]).

Referring to claim 3, Shokawa teaches a system comprising a computing device ([100 of fig 1]), wherein pre-processing further comprises: determining whether an image on a page of the digital document is composed of red, green, and blue; ([measuring the color of the toner image on the sheet P]), partitioning the page of the digital document into image bands;
 converting each pixel within each of the partitioned image bands into grayscale; generating a binary image based on the grayscale partitioned image bands, transforming the page of the digital document based on a rotational angle detected within the image, ([the image reader 60 is capable of measuring the color of the toner image on the sheet P. However, the image reader 60 is not particularly limited and may 

Referring to claim 4, Shokawa teaches a system comprising a computing device ([100 of fig 1]), wherein the projection profile error minimization comprises: partitioning
the digital document into at least two partitions for each of the front and back page images; detecting an offset value of the x axis for the digital document, ([detection of the offset of the side end of the sheet P when the sheet P passes through the bent portion 35] see 0169), determining an offset value of each of the at least two partitions, ([see 0172]); and  translating the front and back page images by an amount that minimizes an offset value, ([the hardware processor 11 may calculate the skew of the sheet P based on the detection results and then calculate the offsets of the side end of the sheet P from the target position at the points corresponding to the respective swing timings based on the calculated skew]).

Referring to claim 5, Shokawa teaches a system comprising a computing device ([100 of fig 1]), wherein a default translation value is used to translate the front and back page images, the default translation value determined by empirical evaluation of multiple documents fed through a scanner; ([0165] the hardware processor 11 calculates offsets of the side end of the sheet at the points in the sub-scanning direction that correspond to the swing timings of the resist roller 27 based on the detection results of the second position sensor SE20, determines the swing control information at the 

Referring to claim 6, Shokawa teaches a system comprising a computing device ([100 of fig 1]), wherein a projection profile error and the horizontal and vertical alignment offsets calculated for one document set are used for an entire group of documents, ([0172, the hardware processor 11 may calculate the skew of the sheet P based on the detection results and then calculate the offsets of the side end of the sheet P from the target position at the points corresponding to the respective swing timings based on the calculated skew).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/868,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 
The subject matter of patented application of claim 1, are similar in scope with the instant claimed application, except using different words and terms. 
For example, the patented application of claim 1, that is “ A system comprising a computing device including: a processor; a display device coupled to the processor; a memory coupled to the processor, the memory storing program instructions that, when executed cause the computing device to perform actions comprising: scanning a physical document via an optical scanner module and creating a digital document from the physical document; detecting a back page and a front page of the digital document; pre-processing the digital document by performing binarization and skew correction on the back page and the front page; performing horizontal and vertical projection profile analysis on the binarized front and back pages; calculating horizontal and vertical offsets using projection profile error minimization on the binarized front and back pages; and translating the contents of the digital document based on the horizontal and vertical alignment offsets”.
For comparison purpose here is the instant application of claim 1, [i.e. “A multifunction peripheral comprising: a computing device including a processor and a memory coupled to the processor; and [[an]] a duplex optical scanner configured to scan a front side and a back side of a physical document, the memory storing program instructions that, when executed by the processor, cause the computing device to perform actions comprising: causing the duplex optical scanner to scan [[a]] the front and backs sides of the physical document and create a digital document from the physical document; detecting a back page of the digital document created as a result of scanning the back side of the physical document and a front page of the digital document created as a result of scanning the front side of the physical document; pre-processing the digital document by performing banalization and skew correction on the back page and the front page; performing horizontal and vertical projection profile error analysis on the binarized front and back pages; calculating horizontal and vertical offsets using projection profile error minimization on the binarized front and back pages; and translating the contents of the front and back pages of the digital document based on the horizonal and vertical alignment offsets”.
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the co-pending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified. As a result that has been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.



Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677